ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1991-09-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA y. UNITED STATES OF AMERICA)

ORDER OF 26 SEPTEMBER 1991

1991

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DES ACTIVITÉS MILITAIRES
ET PARAMILITAIRES AU NICARAGUA
ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 SEPTEMBRE 1991
Official citation :

Military and Paramilitary Activities in and against Nicaragua
(Nicaragua v. United States of America), Order of 26 September 1991,
I.CJ. Reports 1991, p.47

Mode officiel de citation :

Activités militaires et paramilitaires au Nicaragua et contre celui-ci
{Nicaragua c. Etats-Unis d'Amérique), ordonnance du 26 septembre 1991,
C.J. Recueil 1991, p. 47

 

Sales number 59 8
N° de vente :

 

 

 
26 SEPTEMBER 1991

ORDER

CASE CONCERNING MILITARY AND PARAMILITARY
ACTIVITIES IN AND AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

AFFAIRE DES ACTIVITES MILITAIRES ET PARAMILITAIRES
AU NICARAGUA ET CONTRE CELUI-CI

(NICARAGUA c. ÉTATS-UNIS D’AMERIQUE)

26 SEPTEMBRE 1991

ORDONNANCE
1991
26 September
General List
No. 70

47

INTERNATIONAL COURT OF JUSTICE

YEAR 1991

26 September 1991

CASE CONCERNING MILITARY AND
PARAMILITARY ACTIVITIES IN AND
AGAINST NICARAGUA

(NICARAGUA v. UNITED STATES OF AMERICA)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court, and to Article 89
of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua on
9 April 1984 by which the proceedings in this case were instituted against
the United States of America,

Having regard to the Judgment delivered by the Court on 27 June 1986,
by which it found (inter alia) that the United States of America was under
an obligation to make reparation to the Republic of Nicaragua for all
injury caused to Nicaragua by certain breaches of obligations under cus-
tomary international law and treaty-law committed by the United States
of America; decided that the form and amount of such reparation, failing
agreement between the Parties, would be settled by the Court, and
reserved, for that purpose, the subsequent procedure in the case,

Having regard to the Order made by the Court on 18 November 1987 by
which it fixed time-limits for written proceedings on the question of the
form and amount of reparation to be made in the case, and having regard
to the Memorial on that question filed by Nicaragua on 29 March 1988;

Whereas on 15 June 1990 a letter was addressed to each of the Parties by
the Registrar enquiring as to their views on the date to be fixed for the

4
48 MILITARY AND PARAMILITARY ACTIVITIES (ORDER 26 IX 91)

opening of the oral proceedings on the question of reparation; whereas no
reply to that letter was received from the United States, and the Agent of
Nicaragua, in his reply, indicated the special circumstances that would
make it extremely inconvenient for the Government of Nicaragua to take
a decision on what procedure to follow in this case during the ensuing
months; and whereas therefore it was decided not to fix any date for the
oral proceedings;

Whereas by a letter dated 12 September 1991 the Agent of Nicaragua
informed the Court that his Government had decided to renounce all fur-
ther right of action based on the case and did not wish to go on with the
proceedings, and requested that an Order be made officially recording the
discontinuance of the proceedings and directing the removal of the case
from the list;

Whereas a copy of that letter was forthwith transmitted to the Govern-
ment of the United States of America, which was at the same time
informed that the President had fixed 25 September 1991 as the time-limit
within which the United States might state whether it opposed the discon-
tinuance of the proceedings, in accordance with Article 89, paragraph 2,
of the Rules of Court;

Whereas by a letter dated 25 September 1991, received in the Registry
by facsimile the same day, the Legal Adviser of the United States Depart-
ment of State informed the Court that the United States welcomed the
Nicaraguan request for discontinuance of the proceedings,

Places on record the discontinuance by the Republic of Nicaragua of
the proceedings instituted by the Application filed on 9 April 1984; and
Orders that the case be removed from the list.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-sixth day of September, one
thousand nine hundred and ninety-one, in three copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the Republic of Nicaragua and the Government of the
United States of America, respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
